      Case 1-19-40354-ess             Doc 35       Filed 06/17/19    Entered 06/17/19 13:27:55




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:                                                              Chapter 11

RORA LLC,                                                           Case No.: 19-40354 (ESS)

                                    Debtor.
------------------------------------------------------------X

                           DEBTOR’S PLAN OF REORGANIZATION
                          FOR SMALL BUSINESS UNDER CHAPTER 11
                                  DATED JUNE 14, 2019




        ARTICLE 1: SUMMARY

        This Plan of Reorganization (the “Plan”) under chapter 11 of the Bankruptcy Code (the
“Code”) proposes to pay creditors of RORA LLC (the “Debtor”) from a refinance of the
mortgage on the Debtor’s property, a commercial condominium unit located at 404 East 79th
Street, New York, NY 10075 (the “Property”), or, in the alternative, a sale of the Property.

       This Plan provides for two classes of secured claims, one class of unsecured claims, and
one class of equity security holders.

        All allowed secured and non-priority unsecured claims will be paid in full on the
effective date of the Plan.

        Administrative claims will be paid in full on the effective date, or according to the terms
of the obligation, or pursuant to agreement with the claimant. Priority creditors will be paid in
full over a period not exceeding 5 years from the order of relief.

        All creditors and equity security holders should refer to Articles III through VI of this
Plan for information regarding the precise treatment of their claim. A disclosure statement that
provides more detailed information regarding this Plan and the rights of creditors and equity
security holders has been circulated with this Plan.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one. (If you do not have an attorney, you may wish to
consult one.)
      Case 1-19-40354-ess        Doc 35      Filed 06/17/19       Entered 06/17/19 13:27:55




ARTICLE 2: CLASSIFICATION OF CLAIMS AND INTERESTS

       2.01    Class 1         Secured claim of 404 East 79th Street Lender LLC.


       2.02    Class 2         Secured claim of The Board of Managers of Hampton House
                               Condominium.

       2.03    Class 3         All general unsecured creditors.

       2.04    Class 4         Equity interests of the Debtor.



ARTICLE 3: TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS, PRIORITY
TAX CLAIMS, AND QUARTERLY AND COURT FEES

        3.01 Unclassified claims. Under § 1123(a)(1), administrative expense claims and
priority tax claims are not in classes.

       3.02 Administrative expense claims. Each holder of an administrative expense claim
allowed under § 503 of the Code will be paid in full on the effective date of this Plan, in cash, or
upon such other terms as may be agreed upon by the holder of the claim and the Debtor.

        3.03 Priority tax claims. Each holder of a priority tax claim will be paid in full, with
interest, over a period of no later than 60 months after the petition date.

         3.04 United States Trustee Fees. Statutory fees, and any applicable interest thereon,
are all fees payable pursuant to chapter 123 of title 28, United States Code, including, but not
limited to, all fees required to be paid by 28 U.S.C. § 1930(a)(6) and interest, if any, required to
be paid by 31 U.S.C. § 3717 (collectively, “U.S. Trustee Fees”). U.S. Trustee Fees will accrue
and be timely paid until the Case is closed, dismissed, or converted to another chapter of the
Bankruptcy Code. Any U.S. Trustee Fees owed on or before the Effective Date of this Plan will
be paid in full on the Effective Date of the Plan. The Debtor shall remain responsible for any and
all U.S. Trustee fees that become due and shall pay same on a timely basis.


ARTICLE 4: TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN


       4.01    Claims and interests shall be treated as follows under this Plan:




                                                 2
      Case 1-19-40354-ess        Doc 35     Filed 06/17/19       Entered 06/17/19 13:27:55




               Class             Impairment                              Treatment
 Class 1 – Secured Claim      Unimpaired             Paid in full on the effective date of the Plan.
 404 East 79th Street
 Lender LLC, claim no. 3
 Class 2– Secured portion     Unimpaired             Paid in full on the effective date of the Plan.
 of the claim of The
 Board of Managers of
 Hampton House
 Condominium
 Class 3 - All general        Unimpaired             Paid in full on the effective date of the Plan.
 unsecured creditors
 Class 4 – Equity Security Unimpaired                Retain their interests.
 Holders of the Debtor


ARTICLE 5: ALLOWANCE AND DISALLOWANCE OF CLAIMS


       5.01    Disputed Claim. A disputed claim is a claim that has not been allowed or
disallowed by a final non-appealable order, and as to which either:

       (i)     a proof of claim has been filed or deemed filed, and the Debtor or another party in
               interest has filed an objection; or

       (ii)    (ii) no proof of claim has been filed, and the Debtor has scheduled such claim as
               disputed, contingent, or unliquidated.


        5.02     Delay of Distribution on a Disputed Claim. No distribution will be made on
account of a disputed claim unless such claim is allowed by a final non-appealable order. The
amount of distributions for any disputed claim shall be held in reserve by the Debtor, to be
distributed after the amount, if any, of such disputed claim as been finally determined. With
respect to any claim that has been objected to, the Debtor shall make monthly payments to be
held in escrow by counsel to the Debtor pending a final order on the claims objections. Upon
entry of a final order on the claims objection, such funds shall be distributed to such creditor on
account of the allowed portion of the claim.

        5.03    Settlement of Disputed Claims. The Debtor will have the power and authority to
settle and compromise a disputed claim with court approval and compliance with Rule 9019 of
the Federal Rules of Bankruptcy Procedure. All claims objections will be filed no later than 90
days after entry of the confirmation order, unless extended pursuant to order of the Court.




                                                 3
        Case 1-19-40354-ess      Doc 35     Filed 06/17/19      Entered 06/17/19 13:27:55




ARTICLE 6: PROVISIONS FOR EXECUTORY CONTRACTS

         6.01   Assumed Executory Contracts and Unexpired Leases.

                Any executory contract or unexpired lease of the Debtor which has not been
assumed or rejected by Final Order of the Bankruptcy Court, or which is not the subject of a
pending motion to assume or reject on the Confirmation Date, shall be deemed assumed by the
Debtor on the Effective Date. There are no executory contracts or unexpired leases to be
rejected or assumed under the Plan.



ARTICLE 7: MEANS FOR IMPLEMENTATION OF THE PLAN

         The Debtor shall list the Property for sale with a licensed real estate broker and sell the
Property at a price that is sufficient to pay all creditors in full or refinance the mortgage in an
amount sufficient to pay all creditors in full. The Debtor shall have through November 30, 2019
to enter into a contract for the sale of the Property or refinance of the mortgage and through
December 30, 2020 to close the sale or refinance of the mortgage. In the event that the Debtor
fails to meet those deadlines, the Debtor shall within 7 days file a motion with the Bankruptcy
Court to sell the Property at an auction to be held at the Bankruptcy Court or such other place
that is mutually acceptable to the Debtor, the Lender, and Hampton House.

       The Debtor shall have the option at all times to refinance the Property provided that such
refinancing is at an amount sufficient to pay all creditors in full.

         The Debtor’s counsel Morrison Tenenbaum PLLC shall be the disbursing agent under the
Plan.



ARTICLE 8: GENERAL PROVISIONS

        8.01 Definitions and Rules of Construction. The definitions and rules of construction
set forth in §§ 101 and 102 of the Code shall apply when terms defined or construed in the Code
are used in this Plan.

        8.02 Effective Date of Plan. The Plan shall be effective and binding on the Effective
Date. The Effective Date shall be the date of initial distributions under the Plan which shall
occur no later than 14 days after the Debtor closes either the refinance of the mortgage or the
sale of the Property. It will be a condition to the Effective Date that each of the following
provisions, terms, and conditions will have been satisfied pursuant to the provisions of the Plan:




                                                 4
      Case 1-19-40354-ess        Doc 35     Filed 06/17/19     Entered 06/17/19 13:27:55




       (1) The Confirmation Order shall have been entered by the Court and shall not be subject
           to any stay or subject to an unresolved request for revocation under Section 1144 of
           the Bankruptcy Code.

       (2) The Debtor shall have paid initial distributions required by the Plan.

       8.03 Severability. If any provision in this Plan is determined to be unenforceable, the
determination will in no way limit or affect the enforceability and operative effect of any other
provision of this Plan.

        8.04 Binding Effect. The rights and obligations of any entity named or referred to in
this Plan will be binding upon, and will inure to the benefit of the successors or assigns of such
entity.

       8.05 Captions. The headings contained in this Plan are for convenience of reference
only and do not affect the meaning or interpretation of this Plan.

        8.06 Controlling Effect. Unless a rule of law or procedure is supplied by federal law
(including the Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of New
York govern this Plan and any agreements, documents, and instruments executed in connection
with this Plan, except as otherwise provided in this Plan.

        8.07 Corporate Governance. The charter of the reorganized Debtor shall be amended
to prohibit the issuance of nonvoting securities.

        8.08 Retention of Jurisdiction. Notwithstanding Confirmation, the Court shall retain
jurisdiction for the following purposes:

       (1)     Determination of the allowability of Claims upon objections filed to such Claims,
               and any pending litigation by the Debtors or by creditors or third parties;

       (2)     Determination of requests for payment of Claims and fees entitled to priority
               under § 507;

       (3)     Resolution of any disputes concerning the interpretation of the Plan;

       (4)     Implementation of the provisions of the Plan;

       (5)     Entry of Orders in aid of Consummation of the Plan;

       (6)     Modification of the Plan pursuant to § 1127 of the Code;

       (7)     Adjudication of any causes of action including voiding powers actions
               commenced by the Debtor-in-Possession; and

                                                 5
      Case 1-19-40354-ess        Doc 35     Filed 06/17/19      Entered 06/17/19 13:27:55




       (8)     Entry of a Final Decree and closing the case



ARTICLE 9: DISCHARGE

        9.01. Discharge of the Debtor. On the confirmation date of this Plan, the Debtor will be
discharged from any debt that arose before confirmation of this Plan, subject to the occurrence of
the effective date, to the extent specified in § 1141(d)(1)(A) of the Code, except that the Debtor
will not be discharged of any debt: (i) imposed by this Plan; (ii) of a kind specified in §
1141(d)(6)(A) if a timely complaint was filed in accordance with Rule 4007(c) of the Federal
Rules of Bankruptcy Procedure; or (iii) of a kind specified in § 1141(d)(6)(B). Any outstanding
claims for US Trustee quarterly fees and any applicable interest thereon are not discharged by
the Plan.


ARTICLE 10: OTHER PROVISIONS

        10.01 Unclaimed Property. Escrow of Unclaimed Property. The Post Confirmation
Debtor shall hold all Unclaimed Property (and all interest, dividends, and other distributions
thereon), for the benefit of the respective holders of Claims entitled thereto under the terms of
the Plan.

                Distribution of Unclaimed Property. At the end of one (1) year following the
relevant Distribution Date of particular Cash or other property to be distributed under the Plan,
the holders of Allowed Claims entitled to Unclaimed Property held pursuant to this Section shall
be deemed to have forfeited such property, and all right, title and interest in and to such property
shall be retained by the Debtor.

        10.02 Modification of the Plan. The Plan Proponent may modify the Plan at any time
before confirmation of the Plan. However, the Court may require a new disclosure statement
and/or re-voting on the Plan.

       The Plan Proponent may also seek to modify the Plan at any time after confirmation only
if:
          (1) The Plan has not been substantially consummated and
          (2) The Court authorizes the proposed modifications after notice and a hearing.


       10.03 Final Decree. Pursuant to EDNY LBR 3022-1, the Debtor shall file a final decree
motion with the Court on notice to the Office of the United States Trustee within 14 days
following the full administration of the Debtor’s estate. Upon request, the Court may reduce or
extend the time to file such application.

                                                 6
Case 1-19-40354-ess   Doc 35   Filed 06/17/19   Entered 06/17/19 13:27:55
